DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 12 – 14, 18, 25 – 27, 29, 34, 35, 58 and 59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhang et al. (US 2010/0113901 A1) teach a nanoparticle transducer (contact lens-based biosensor for measuring glucose; Abstract) for analyte concentration measurements, comprising: an enzyme (glucose oxidase; ¶53) configured to catalyze a reaction comprising a plurality of reaction elements comprising one or more reactants including the analyte and one or more products (e.g., oxygen and glucose;¶44); and a nanoparticle (e.g., porous nanostructures; ¶¶85; claim 5) coupled to the enzyme (the enzyme glucose oxidase is uniformly immobilized within the porous nanostructure; ¶53) and comprising one or more chromophores (e.g., FITC Dextran-TRITC-com; ¶56) configured to emit fluorescence at a signal fluorescence wavelength and a control fluorescence wavelength (¶¶44 and 83; figure 6), wherein the one or more chromophores is configured to emit an amount of the fluorescence at the signal wavelength and an amount of the fluorescence emitted at the control fluorescence wavelength defining a fluorescence ratio that varies ratiometrically with a concentration of a reaction element of the plurality of reaction elements (¶¶44 and 83; figure 6). 
Chiu et al. (US 2013/0266957 A1) teach a fluorescent polymer nanoparticle as a support for biological detection, wherein the nanoparticle comprises a Pdot (¶¶3, 12 and 16). 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a nanoparticle transducer further comprising wherein the one or more chromophores comprise a first chromophore and a second chromophore, wherein the first chromophore is a semiconducting chromophore, and wherein the first chromophore is chemically attached to the second chromophore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796